UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6640



EUGENE LITTLE,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF CORRECTIONS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:06-cv-00035)


Submitted: August 31, 2006                 Decided: September 7, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Little, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eugene   Little   appeals      the   district     court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to

state a claim.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      Little v. Dep’t of Corr., No. 5:06-cv-00035

(W.D.N.C. Mar. 24, 2006).     We deny Little’s motion for appointment

of counsel and his motion for this court to intervene in his

grievance with the prison.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would    not   aid   the

decisional process.



                                                                     AFFIRMED




                                   - 2 -